Citation Nr: 0726457	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  05-21 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
right ankle disability.  

2.  Entitlement to a rating in excess of 20 percent for a 
left ankle disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel

INTRODUCTION

The veteran had active service from September 1965 to July 
1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2002 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The last VA examination was conducted in August 2004.  Since 
that examination, the veteran has reported that the symptoms 
of his ankle disabilities have worsened, and that each ankle 
is now virtually ankylosed due to pain.  See November 2006 
statement; May 2007 Travel Board Transcript.  Therefore, a 
contemporaneous and thorough VA examination is required to 
determine the severity of each.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Accordingly, the case is REMANDED for the following action:

1. Ask the veteran whether there are 
outstanding treatment records for his 
ankle disabilities and obtain all 
outstanding relevant records.  

2.  Schedule the veteran for a VA 
examination to determine the severity of 
his ankle disabilities.  The examiner is 
requested to opine whether the veteran 
has ankylosis of either ankle, to include 
after consideration of pain on motion.  
All testing deemed necessary by the 
examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by 
the examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.  

3.  Thereafter, the RO should re-
adjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



